UNITED STATES DISTRICT COURT i
WESTERN DISTRICT OF NEW YORK ” SQTER Ky

 

UNITED STATES OF AMERICA,

Vv.

NOTICE OF CLAIM

20-cv-01931

$114,063.53 U.S. Currency

 

PLEASE TAKE NOTICE, that Patricia Brown, Claimant, through her attorney Phillip

C. Rogers, hereby claims and demands from the UNITED STATES OF AMERICA, $30,384.38

U.S. Currency, seized on or about the 12th day of May, 2020, as referenced in the VERIFIED

COMPLAINT FOR FORFEITURE dated December 31, 2020.

In support thereof claimant declares under penalty of perjury:

1.

On September 18, 2017, Claimant Patricia Brown was awarded a judgment
against Joseph C Bella, II, and others, in the amount of $30,384.38, in the U.S.
District Court for the Western District of Michigan, Case No. 1:13-cv-1072-PLM.
(Ex. A).

The judgment awarded to Claimant Patricia Brown was for claims alleging that
Mr. Bella, and others, used unlawful debt collection methods to trick consumers
into paying money that they did not actually owe, such as threatening arrest and
imprisonment. The Federal Trade Commission and the Attorney General of the
State of New York found these actions so egregious as to permanently enjoin Mr.
Bella from the debt collection industry. See FTC vy. National Check Registry,
LLC, No: 1:14-cv-490, ECF No. 1, (W.D.N.Y. June 23, 2014).

As detailed in the VERIFIED COMPLAINT FOR FORFEITURE dated

December 31, 2020, Mr. Bella acquired the seized currency by using the same
tactics that gave rise to Claimant Patricia Brown’s judgment, primarily, fear and
dishonesty.

4. On July 20, 2020, Claimant Patricia Brown registered her judgment against
Joseph C Bella, HI, and others, in the U.S. District Court for the Western District
of New York, Case No. 1:20-mc-30. (Ex. B).

5. On August 17, 2020, Claimant Patricia Brown recorded a judgment lien against
Joseph C Bella, III, and all of his property, real and personal, in Erie County, New
York. Instrument No. 2020135078. (Ex. C).

6. On September 29, 2020, Claimant Patricia Brown recorded a judgment lien
against Joseph C Bella, II, and all of his property, real and personal, in Niagara
County, New York. Instrument No. 2020J05346. (Ex. D).

7. Atall times between September 18, 2017, and February 8, 2021, Bank of
America, N.A. maintained branches, and substantially operated business in the
State of Michigan.

8. As of February 8, 2021, no money has been received by Claimant Patricia Brown
in satisfaction of her judgment.

9. Claimant Patricia Brown is the rightful owner of $30,384.38 of the
aforementioned seized currency.

10. This claim is not frivolous and Claimant Patricia Brown is making a good faith
claim to property seized and sought to be forfeited by the UNITED STATES OF
AMERICA.

WHEREFORE, Claimant Patricia Brown demands the release of $30,384.38 of the

subject currency directly to her attorney, Phillip C. Rogers, to satisfy her judgment against
Joseph C Bella, III, and others, along with such other or further relief as may be just and

equitable under the law.

Dated: February 8, 2021

js (4? C the

Phillip C. Rogers (P34356)

Attorney for Patricia Brown, Claimant
6140 28th Street SE, Suite 115

Grand Rapids, Michigan 49546-6938
(616) 776-1176
ConsumerLawyer@aol.com
EXHIBIT A
Case 1:20-mc-00030-UNA Document 2 Filed 07/20/20 Page 2 of 6
Case 1:13-cy-G1072-PLM ECF No. 7i filed GS/L8/17 PagelD.3si5 Page 1 ofS

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION
PATRICIA BROWN, }
Plainoff, )
) No. 1:13-cv-1072
atin _ }
) HONORABLE PAUL L. MALONEY
AMERICAN MUTUAL )
HOLDINGS, INC. ET AL., )
Defendants. )
}

ORDER

This matter is before the Court on Plaintiff Patricia Brown’s motion for attorney’s
fees and costs. (CF No. 69.) On July 24, 2017, judgment was entered against all
Defendants in this action under the Fair Debt Collection Practices Act (FDCPA). (ECF No.
68.) Plaintiff was awarded the statutory maximum of $1000. (/d)

Plaintiff fled this motion for attorney’s fees and costs under 15 U.S.C. §§ 1692k
and 1640(a)(3). She asserts that the Court should award $31,255.00 in attorney’s fees and
$9,784.38 in costs. Combined with the previous statutory award, Plainuii seeks a toial
judgment of $35,039.38. Defendants did not file a response. For the reasons to follow, the
Court will grant Plainiff's motion as modified.

Legal Framework

The FDCPA provides that successful plaintiffs are entitled to actual damages,
statutory damages of up to $1,000, and “the costs of the action, together with a reasonable
attorney's fee as determined by the court ....” 15 U.S.C. § 1692k(a)(Q). “That successful

plaintiffs are entitled to a fee award under the FDCPA does not mean, however, that they
Case 1:20-mc-O00030-UNA Document 2 Filed 07/20/20 Page 3 of 6
Case 1:13-cv-01072-PLM ECF No. 71 filed 09/18/17 PagelD.316 Page Zof5

are entitled to the amount requested; they are entitled to what is reasonable under the
circumstances.” French v. Corporate Receivables, inc. 489 F.3d 402, 404 (ist Cir. 2007)
(citing Carroll v. Wolpoff & Abramson, 538 F.3d 626, 629 (4th Cir. 1995).

The United States Supreme Court has held that attorney’s fees under fee-shifting
statutes, such as §1699k, should be determined by taking “the number of hours reasonably
expended on the litigation multiplied by a reasonable hourly rate.” Hensley v. Lckerhait,
461 U.S. 424, 488 (1988). This is known as the “lodestar” method. Courts should use their
judgment in determining a reasonable hourly fee and reasonable number of hours. See
Dowling v. Litton Loan Servicing, 320 ¥. App’x 442, 447 (6th Cir. 2009). Accordingly, “[t]he
party seeking an award of fees should submit evidence supporting the hours worked and
rates claimed.” /@ In determining if the number of hours claimed by a lawyer is
reasonable, the Court should consider together three factors: (1) the accuracy of the hours
claimed; (2) whether the work performed sufficiently relates to points on which the client
prevailed; and (8) whether the lawyer used poor judgment in spending too much time
on one part of the case or unnecessarily duplicating work. See, eg, Coulter v. State of
Tenn., 805 F.2d 146, 150-151 (6th Cir. 1986).

“{f]}o arrive at a reasonable hourly rate, courts use as a guideline the prevailing
market rate, defined as the rate that lawyers of comparable skill and experience can
reasonably expect to command within the venue of the court of record” Goater v. Aunt

Valve Co., inc. 510 F.3d 610, 618 (6th Cir. 2007) (quoting Gerer v. Sundquist, 372 F.3d
724, 791 (6th Cir. 2004) Gnternal quotations omitied)). In addition to attorney fees, a

successful FDPCA litigation can also recover costs, See 28 U.S.C. § 1920 Gdentifying
4

Case 1:20-mc-00030-UNA Document 2 Filed 07/20/20 Page 4 of 6
Case 1:13-cv-01072-PLM ECF No. 71 filed 09/18/17 PagelD.317 Page 3of5

taxable casts for a successful litigant in federal court},
Analysis
Plamuff claims that she is entitled to attorney’s fees of $31,255. She bases her
caiculation on records indicating that her attorney, Phillip Rogers, worked 89.8 hours on
the matter. Further, she avers that $350 is a reasonable hourly rate for his services.

. However, after reviewing Rogers’ affidavit, the Court is concerned with rhe sheer
number of hours needed to litigate a relatively simple and largely unopposed FDCPA case.
While Plaintiff notes that the case was procedurally conyplicated when the Federal Trade
Commission and New York Attorney General became involved with the Defendants, the
Court still finds 89.3 hours to be unreasonable. The affidavit (ECF No. 69-1), is replete with
ume entries that indicate counse! spent between 12 to 30 mimutes reviewing individual
voicemail and email. There are also a number of entries involving purely administrative
matters, such as calendaring deadlines and reviewing returned mail. Counsel also appears
to have delved deeply into the Defendants’ backgrounds, including matters that seem
tangential at best to his cHent’s FOCPA claim.

Additionally, no one has appeared on behalf of Defendants in this matter since

defense counsel scught and received leave to wihdraw in December of 2014. Even after all

fox
Defendants had stopped appearing in the case, Plaintiff required an extension of time to
file dispositive motions because “Plaintiff's counsel did not realize that failure to file a
dispositive motion would result in possible dismissai of [the] lawsuit and wrongly assumed
that when no dispositive motion was filed, the matter would automatically be scheduled for

trial.” G2CF No. 52 at PageID.200)
Case 1:20-mc-00030-UNA Document 2 Filed 07/20/20 Page 5 of 6
Case 1:13-cv-01072-PLM ECF No. 71 filed 09/18/17 PageiD.318 Page 4 ofS

In sum, the Court finds that counsel’s hours were not all wisely expended. A court
may impose a percentage based fee reduction when there is to be a ime reduction based
on excessive or duplicative billing. Auéo Adfance int? Inc. v. (18. Custom Serv., 155 ¥.
App’x 226 (6th Cu. 2005) fapholding 25 percent reduction where dispute was
unexceptional, billing entries reflected duplication of effort, and fee claimed was above the
median of all awards during the relevant time period); see also Tinch v. City of Davton, 199
F. Supp. 2d 758 (S.D. Ohio 2002) (across the board reductions are appropriate where a
court ascertains numerous occurrences of excessive billing and/or misbillings because such
reductions serve to account for similar instances that are not so easily ascertainable by the
court),

In its discretion, the Court concludes that a 15 percent reduction would offset
counsel’s extrancous hours noted above and yiekl a reasonable total, given the procedural
difficulties of the case. Cf Nelson v. Cofvin, No. 8:i4-cv-2297, 2015 WL 5867489 at 71
(M.D. Fla. 2015) (reducing award of attorney's fees because party seeking fees had filed
unopposed motions for extensions of tune due to no fault of the other party); Comer v.
Buffaloe & Associates, PLC, No. 3:11-cv-299, 2012 WL 1670552 (E.D. Tenn. 2012)
(reducing atiorney’s tees where the records showed billing enmies involving entirely
administrative tasks); Vera « Frams-Contnental Credit & Collection Corp., 1999 WL
999693 (S.D.N.Y. 1999) (attorney's fee request reduced by two-thirds due to fact that “case
was driven principally by the prospect of an attorneys’ fee award”). After rounding, that
leaves Plaintiff with 76 compensable hours (89.8 x .85 = 73.905).

Turning to the hourly rate, the Court is very familiar with Mr. Rogers’ work. It has
Case 1:20-mc-00030-UNA Document 2 Filed 07/20/20 Page 6 of 6
Case 1:13-cv-01072-PLM ECF No. 7! filed 09/18/17 PageiD.319 Page 5of5

previously found that $350.00 per hour represents a reasonable rate for his services in a
factually similar case. Johnson v. Solutions To Portfolios, LLC, No. 1:16-cv-503, ECF No.
33 at PagelD.199-89. Given the similarity, the Court concludes that $350 per hour
continues to be a reasonable rate.

Finally, the Court finds no fault with Plaintiff's request for costs of $2,784.38.

Therefore, for the reasons given, the motion for artorney’s fees (ECF No, 69) is
GRANTED as modified.

TT IS FURTHER ORDERED that Plaintff is entitled to $26,600 in attorney's fees
(76 hours x $850 = $26,600).

TT IS FURTHER ORDERED that Plaintiff is entitled to $2,784.38 in costs.

ACCORDINGLY, the Court awards $29,384.38 in attorney’s fees and costs, to be
added to the previous statutory award of $1,000, for a total judgment of $30,884.38 in favor
of Plaintiff Patricia Brown and against Defendants American Mumia! Holdings Inc., Check

Systems, LLC, Interchex Systems, LLC, Joseph C. Bella II, and Alan E. Fieliz.

IT IS SO ORDERED.
Date: September 18. 2017 /s/ Paul L. Maloney

Paul L. Maloney
United States District Judge

tn
EXHIBIT B
Case 1:20-mc-00030-UNA Document 2 Filed 07/20/20 Page i of 6

 

 

Pe ee
AO45i (Rev. 12/12) Clerk’s Certification of a Judgment to be Registered in Anuther District # se 7 =o Sr) ath
i a Qn i 7. ae
UNITED STATES DISTRICT COURT les, Vr
for the A Ceo BN
Westem District of Michigan ds "py, XPM
we, ~% OB
nk oS) oa)
Patric in ows ) Sou. % 5)
Plaintiff } NORE Li
¥. ) Civil Action No. 1 18-¢¥- lOFRSP uy 7
Arerican Mutual Holdings tne. rdospt-Belle Ml eI, ) anne
Yefendant )

CLERK’S CERTIFICATION OF A JUDGMENT TO BE REGISTERED IN ANOTHER DISTRICT

“ ,
1 certify that the attached judgment is a copy of a judgment entered by this court on (dare) 4- f 8 ~Abj 7 ‘

ialso certify that, as appears from this cow's records, no motion listed in Fed. R. App. P. 4{a)(4){A) is pending

M
before this court, the time for appeal has expired, and no appeal has been filed or, if one was filed, it is a0 longer
pending.

Date: _ 7/8 pez _ a

cS

CLERK 07 COURT }

 
 
Case 1:20-mc-00030-UNA Document 2 Filed 07/20/20 Page 2 of 6
Case 1:13-cy-G1072-PLM ECF No, 71 tiled 09/18/17 PagelD.315 Page 1 of5

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION
PATRICIA BROWN, )
Plainaff, )
) No. 1:13-cv-1072
ig ) .
) HONORABLE PAUL L. MALONEY
AMERICAN MUTUAL )
HOLDINGS, INC. ET AL, )
Defendants. )

 

ORDER

This matter is before the Court on Plaintiff Patricia Brown’s motion for attorney’s
fees and costs. (ECF No. 69.) On July 24, 2017, judgment was entered against all
Defendanis in this action under the Fair Debt Collection Practices Act (DCPA). (ECF No.
68.) Plaintiff was awarded the statutory maximum of $1000. (/d)

Plaintiff filed this motion for attorney’s fees and costs under 15 U.S.C. §§ 1692k
and 1640(a)(3). She asserts that the Court should award $31,255.00 in attorney’s fees and
$2,784.38 in costs. Combined with the previous statutory award, Plainnif seeks a total
judgment of $35,039.88. Defendants did not file a response. For the reasons to follow, the
Court will grant Plaintiff's motion as modified.

Legal Framework

The FDCPA provides that successful plaintiffs are entitled to actual damages,
statutory damages of up to $1,000, and “the costs of the action, together with a reasonable
attorney's fee as determined by the court ....” 15 U.S.C. § 1692k(a)(3). “That successful

plaintiffs are entitled to a fee award under the FDCPA does not mean, however, that they
toa

Case 1:20-mc-00030-UNA Document 2 Filed 07/20/20 Page 3 of 6
Case 1:13-cv-01072-PLM ECF No, 71 filed 09/18/17 PagelD.316 Pages 2 of 5

are entitled to the amount requested; they are entitled te what is reasonable under the
circumstances.” French v. Corporate Receivables, Inc. 489 F.3d 402, 404 (ist Cir. 2007)
(citing Carroll v. Wolpoff & Abramson, 53 F.3d 626, 629 (4th Cir. 1995).

The United States Supreme Court has held that attorney’s fees under fee-shifting
statutes, such as §1699k, should be determined by taking “the number of hours reasonably
expended on the litigation mulupled by a reasonable hourly rate.” éZensiey v. Eckerhait,
461 U.S, 424, 483 (1988). This is known as the “lodestar” method. Courts should use their
judgment in determining a reasonable hourly fee and reasonable number of hours. See
Dowling v. Litton Loan Servicing, 320 ¥. App’x 442, 447 (6th Cir. 2009). Accordingly, “[thhe
party seeking an award of fees should submit evidence supporting the hours worked and
rates claimed.” fd. In determining if the number of hours claimed by a lawyer is
reasonable, the Court should consider together three factors: (1) the accuracy of the hours
claimed; (2) whether the work performed sufficiently relates to points on which the client
prevailed; and (8) whether the lawyer used poor judgment in spending too much time
on one part of the case or unnecessarily duplicating work. Sec, ¢.g., Coulter v. State of
Temn., 805 F.2d 146, 150-151 (6th Cir. 1986).

“[fJo arrive at a reasonable hourly rate, courts use as a guideline the prevailing
market rate, defined as the rate that lawyers of comparable skill and experience can
reasonably expect to command within the venue of the court of record” Goater v. Auat

Valve Co., Inc, 510 F.3d 610, 618 (6th Cir. 2007) (quoting Gerer v. Sundquist, 372 F.3d
784, 791 6th Cir. 2004) (intemal quotations omitted)). In addition to attorney fees, a

successful FDPCA litigation can also recover costs. See 28 U.S.C. § 1920 Gdentifying
Case 1:20-mc-00030-UNA Document 2 Filed 07/20/20 Page 4 of 6
Case 1:13-cv-01072-PLM ECF No. 71 filed 09/18/17 PagelD.317 Page 3of5

taxable costs for a successful litigant in federal court).
Analysis

Plaindf? claums that she is entitled to attorney’s fees of $31,255. She bases her
calculation on records indicating that her attorney, Phillip Rogers, worked 89.3 hours on
the matter. Further, she avers that $350 is a reasonable hourly rate for his services.

. However, after reviewing Rogers’ affidavit, the Court is concerned with the sheer
number of hours needed to litigate a relatively simple and largely unopposed FDCPA case.
While Plaintiff notes that the case was procedurally coniplicated when the Federal Trade
Commission and New York Attorney General became involved with the Defendants, the
Court still finds 89.3 hours to be unreasonable. The affidavit (ECF No. 69-1), is replete with
time entries that indicate counsel spent between 12 to 30 minutes reviewing individual
voicemail and email. There are also a number of entries involving purely administrative
matters, such as calendaring deadlines and reviewing returned mail. Counsel also appears
to have delved deeply into the Defendants’ backgrounds, including matters that seem
tangential at best to his client’s POCPA claim.

Additionally, no one has appeared on behalf of Defendants in this matter since
defense counsel scught and received leave to wichdraw in December of 2014. Even after all
Defendants had stopped appearing in the case, Plaintiff required an extension of time to
file dispositive motions because “Plaintiffs counsel did not realize that failure to file a
dispositive motion would result in possible dismissal of [the! lawsuit and wrongly assumed
that when no dispositive motion was filed, the matter would automatically be scheduled for

trial.” (ECF No. 52 at PageID.200.)

8
Case 1:20-mc-00030-UNA Document 2 Filed 07/20/20 Page 5 of 6
Case 1:13-cv-01072-PLM ECF No. 71 filed 09/18/17 PageiD.318 Page 4of5

In sum, the Court finds thar counsei’s hours were not all wisely expended. A court
may impose a percentage based fee reduction when there is to be a time reduction hased
on excessive or duplicative billing. Auto Adfance fnt'l, Inc. v. 18. Custom Serv., 155 F.
App’x 226 (6th Cir. 2005) (upholding 25 percent reduction where dispute was
unexceptional, billing entries reflected duplication of effort, and fee claimed was above the
median of all awards during the relevant time period); see also Tinch v. City of Davton, 199
F. Supp. 2d 758 (S.D. Ohio 2002) (across the board reductions are appropriate where a
court ascertains numerous occurrences of excessive billig and/or misbillings because such
reductions serve to account for similar instances that are not so easily ascertainable by the
court,

In its discretion, the Court concludes that a 15 percent reduction would offset
counsel’s extraneous hours noted above and yield a reasonable total, given the procedural
difficulties of the case. CK Nelson v. Colvin, No. 8:14-cv-2297, 2015 WL 5867489 at *1
(M.D. Fla. 2015) (ceducing award of attorney’s fees because party seexing fees had filed
unopposed motions for extensions of time due to no fault of the other party); Commer v.
Buffaloe & Associates, PLO, No. 3:11-cv-299, 2012 WL 1670552 (E.D. Tenn. 2012)
(reducing atiorney’s fees where the records showed billmg emries involving entirely
administrative tasks); Vera 1. Trans-Continental Credit & Collection Corp., 1999 WL
999693 (S.D.N-Y. 1999) (attorney's fee request reduced by two-thirds due to fact that “case
was driven principally by the prospect of an attorneys’ fee award”). After rounding, that
leaves Plaintiff with 76 compensable hours (89.3 x .85 = 75.905).

Turning to the hourly rate, the Court is very familiar with Mr. Rogers’ work. It has
Case 1:20-mc-O00030-UNA Document 2 Filed 07/20/20 Page 6 of 6
Case 1:13-cv-01072-PLM ECF No. 71 filed 09/18/17 PagelD.319 Page 5 of 5

previously found that $350.00 per hour represents a reasonable rate for his services in a
factually similar case. Johnson v. Solutions To Portfolios, LLC No. 1:16-cy-503, ECF No.
33 at PagelD.i29-32. Given the similarity, the Court concludes that $850 per hour
continues to be a reasonable rate.

Finally, the Court finds no fault with Plaintiff's request for casts of $2,784.38.

Therefore, for the reasons given, the motion for attorney's fees (ECF No. 69) is
GRANTED as modified.

IT IS FURTHER ORDERED that Plaintiff is entitled to $26,600 in attorney’s fees
(76 hours x $850 = $26,600).

IT IS FURTHER ORDERED that Plainnff is entitled to $2,784.38 in costs.

ACCORDINGLY, the Court awards $29,384.38 in attorney’s fees and costs, to be
added to the previous statutory award of $1,000, for a total judgment of $30,384.38 in favor
of Plaintiff Patricia Brown and against Defendants American Mumia! Holdings Inc., Check

Systems, LLC, Interchex Systems, LLC, Joseph C. Bella 01, and Alan E. Fielitz.

IT IS 80 ORDERED.
Date: September 18.2017 _ ‘sf Paul L. Maloney

Paul L. Maloney
United States District Judge

in
EXHIBIT C
eo
‘
&

"Names of sarties

is obtained with
residence _

Amer n Mut ual
Hol dings, In
995 Main St.

Buffaio, NY 14203

 

| 295 Main St

| Buffalo, NY 14203
interchex systems,
295 Main a St

Buffalo, NY 14203
Joseph C. Bella
224 Summer St
Buffalo, NY 14222
Alan E. Fielitz
121 Gates Ave,
Buffale, NY 14222

 

 

Hi

against whom judgment | whese

sagem

4

!

Check Sysiems, LLC

i

Luc

United States District Court for the ‘Nestern District of New York
Transcript of Judgment - Case No. 20-MC-30

 

' Names of parties in
favor judgment is
| obtained with residence

Patricia Brown
cfo Philip C, Roger
6140 28" St. SE
Ste 115

' Grand Rapids, Ml 49546

 

a

 

Ne ames af Attorney for
judgment creditor

 

o. Rogers
A140 28! Street SE
Ste 316
| Grand Rapids MI
q 49545 :

 

 

 

 

ere rg

i, MARY C. LOEWENGUTH Clerk of the ‘Linited States District Court for the Weeem District cf Mi

' Date of
filing
Month/Day/

L Year ee ea eat

07/20/2020

 

 

 

 

 

He et

foregoing is a true and correct transcript from the Docket of Judgments kept in my office.

in TESTIMONY WHEREOF, | have caused the Seal of the said Court to b

10th Day of August, 2020

Mary C. Loewenguth
Clerk of Court

ren Ste Bs Ya SAME

OW

Amount of
judgment

 

 

PILED

 

ERIE N
CLERK'S | uy

i Satisfied
| Month/Day!
Year

hate

 

 

 

 

sere ep OD

York, “do hered\

7 certify that the

e affixéd at the City of Buffalo, New York, in said District this

 
x%** TRANSCRIPT OF JUDGMENT **** Page | of 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JUDGMENT DEBTOR JUDGMENT CREDITOR
Surname/Given Name and Address Surname/Given Name and Address
AMERICAN MUTUAL HOLDINGS [NC BROWN PATRICIA
295 MAIN ST %“PHILLIP C ROGERS 6140 28TH ST SE STE 115
BUFFALO NY 14203 GRAND RAPIDS MI 49546
CHECK SYSTEMS LLC
295 MAIN ST
BUFFALO NY 14203
INTERCHEX SYSTEMS LLC
295 MAIN ST
BUFFALO NY 14203
BELLA JOSEPH C Il
224 SUMMERS ST
BUFFALO NY 14222
FIELITZ ALAN E
121 GATES AVE
BUFFALO NY 14222
Judgment Docketed Judgment Rendered Amount of Judgment Attorney Name and Address
File Date/Time: 8/17/2020 13:08:11 County: WESTERN DISTRICT Total Amt 30,384.38
ROGERS PHILLIP C
Court: US DISTCT 6140 28TH ST SE STE 115
Instrument Number: 2020135078 Reference Number 20-MC-30 GRAND RAPIDS MI 49546
Index Number:
Rendered Date: 8/10/2020

 

 

 

 

 

 

STATE OF NEW YORK, COUNTY OF ERIE
I, Michael P. Kearns, Clerk of the County of Erie, hereby certify that
the above is a correct transcript from the docket of judgments in my office.

IN WITNESS THEREOF, I have hereunto set my name and affixed my seal 17-August-2020

MICHAEL P. KEARNS, ERIE COUNTY CLERK

 

 

 
EXHIBIT D
1 of 1

Image:

TRANSCRIPT OF JDMT

United States District Court for the Western District of New York
Transcript of Judgment - Case No. 20-MC-30

 

 

Names of parties
against whom judgment
is obtained with
residence

Names of parties in
whose favor judgment is
obtained with residence

Names of Attorney for
judgment creditor

Amount of Date
Satisfied
Month/Day/
Year

Date of
filing judgment
Month/Day/
Year

 

American Mutual
Holdings, Inc

295 Main St.

Buffalo, NY 14203
Check Systems, LLC
295 Main St.

Buffalo, NY 14203
interchex Systems, LLC
295 Main St.

Buffalo, NY 14203
Joseph C. Bella, Ill
224 Summer St.
Buffalo, NY 14222

| Alan-E.-Fielitz ——-

5047 Hall Drive
Hamburg, NY 14075

 

 

Patricia Brown

c/o Phillip C. Rogers
6140 28" St. SE

Ste 115

Grand Rapids, Mi 49546

Phillip C. Rogers
6140 28" Street SE
Ste 115

Grand Rapids Ml
‘49546

 

07/20/2020 | $30,384.38

 

 

 

2020474039

WAMU

Joseph A, Jastzemski, Niagara County Clerk

2020J05346
09/29/2020 10:13:40 AM

4 Pages
TRANSCRIPT OF JDMT

Clerk:LM

 

 

U9/29/2020

2020505346

INSTR#:

|, MARY C. LOEWENGUTH, Clerk of the United States District Court for the Western District of New York, do hereby certify that the
foregoing is a true and correct transcript from the Docket of Judgments kept in my office.

In TESTIMONY WHEREOF, | have caused the Seal of the said Court to be affixed at the City of Buffalo, New York, in said District this
14th Day of September, 2020 it

=n

Demity Clerk

 

  
   

Mary C. Loewenguth
Clerk of Court

 
NIAGARA COUNTY CLERK

JOSEPH &. JASTRZEMSKI

Receipt Date: 09/29/2020 10:13:41 AM
RECEIPT # 2020474039

Recording Clerk: LM

Cash Drawer: CASH17

Rec'd Frm: PHILLIP C ROGERS
Rec'd By Mail

Instr#: 2020305346

DOC: TRANSCRIPT OF JDMT

OR Party: BROWN PATRICIA

EE Party: AMERICAN MUTUAL HOLDINGS INC

Recording Fees
Transcript of Judgment Filing

$10.00
DOCUMENT TOTAL: ~---> $10.00
Receipt Summary
Document Count: 1
TOTAL RECEIPT: ----> $10.00
TOTAL RECEIVED: ----> $10.00
CASH BACK: ----> $0.00
PAYMENTS
check # 3937 -> $10.00

PHILLIP C ROGERS

P.O. Box 461, Lockport, NY 14095-0461

Receipt

 

Phone (716) 439-7022

Fax (716) 439-7035
 

 

 

D Th Te
3 I / |

‘ |
a

=

 
